As filed with the Securities and Exchange Commission on March 18, 2013 Securities Act File No. 333-180881 Investment Company Act File No. 811-22701 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. Post-Effective Amendment No. 1 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 2 [X] (Check appropriate box or boxes.) ARDEN INVESTMENT SERIES TRUST (Exact Name of Registrant as Specified in Charter) 375 Park Avenue, 32nd Floor New York, NY 10152 (Address of Principal Executive Offices) Registrant’s Telephone Number, including Area Code: (212) 751-5252 Henry P. Davis Arden Asset Management LLC 375 Park Avenue 32nd Floor New York, New York 10152 (Name and Address of Agent for Service) Copy to: George M. Silfen, Esq. Kramer Levin Naftalis & Frankel LLP 1177 Avenue of the Americas New York, NY 10036 Approximate Date of Proposed Public Offering: As soon as practicable after this registration statement becomes effective. It is proposed that this filing will become effective (check appropriate box) [ ] immediately upon filing pursuant to paragraph (b) [ ] on (date) pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [x] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of rule 485 If appropriate, check the following box: [ ] this post-effective amendment designates a new effective date for a previously filed post-effective amendment. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file an amendment which specifically states that the Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to Section 8(a), may determine. SUBJECT TO COMPLETION Information contained herein is subject to completion or amendment. A Registration Statement relating to these securities has been filed with the Securities and Exchange Commission. These securities may not be sold nor may offers to buy be accepted prior to the time the Registration Statement becomes effective. This Prospectus shall not constitute an offer to sell or the solicitation of an offer to buy nor shall there be any sale of these securities in any state in which such offer, solicitation, or sale would be unlawful prior to registration or qualification under the securities laws of any such state. Arden Alternative Strategies II Series of Arden Investment Series Trust Prospectus Dated [] Class I Shares (AASFX) This Prospectus describes Arden Alternative Strategies II (the “Fund”), a series of shares offered by Arden Investment Series Trust.Class I Shares, currently the only class of shares being offered by the Fund, are being offered by this Prospectus. This Prospectus has information about the Fund that you should know before you invest.You should read it carefully and keep it with your investment records.As with all mutual funds, the U.S. Securities and Exchange Commission has not approved or disapproved these securities or passed upon the accuracy or completeness of this Prospectus.Any representation to the contrary is a criminal offense. TABLE OF CONTENTS Page SUMMARY OF THE FUND 3 Investment Objective 3 Fees and Expenses of the Fund 3 Principal Investment Strategies 4 Principal Investment Risks 5 Annual Total Returns 8 Fund Management 9 Purchase and Sale of Fund Shares 9 Tax Information 9 Financial Intermediary Compensation 10 MORE INFORMATION ABOUT INVESTMENT OBJECTIVE, STRATEGIES AND RELATED RISKS 11 DISCLOSURE OF PORTFOLIO HOLDINGS 26 MANAGEMENT 26 SHAREHOLDER INFORMATION 29 PURCHASING AND REDEEMING SHARES 33 ADDITIONAL INFORMATION 38 DIVIDENDS, DISTRIBUTIONS AND TAXES 41 PRIVACY NOTICE 42 FOR MORE INFORMATION 44 No securities dealer, sales representative, or any other person has been authorized to give any information or to make any representations, other than those contained in this Prospectus or in approved sales literature in connection with the offer contained herein, and if given or made, such other information or representations must not be relied upon as having been authorized by the Fund. This Prospectus does not constitute an offer to sell or a solicitation of an offer to buy any of the securities offered hereby in any jurisdiction or to any person to whom it is unlawful to make such offer. 2 SUMMARY OF THE FUND Investment Objective The Fund seeks to achieve capital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund (“Shares”). Class I Shares Shareholder Fees (fees paid directly from your investment) Maximum Sales Charge (Load) Imposed on Purchases None Maximum Deferred Sales Charge (Load) None Maximum Sales Charge (Load) Imposed on Reinvested Dividends and Distributions Redemption Fee (as a percentage of amount redeemed) 1 None 2.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fee2 [%] Distribution and Service (12b-1) Fees None Other Expenses3 [%] Dividend and Interest Expenses on Short Positions [%] Total Annual Fund Operating Expenses [%] Less Fee Waiver/Expense Reimbursement4 0.00% Net Annual Fund Operating Expenses after Fee Waiver/Expense Reimbursement [%] 1 Payable to the Fund on shares redeemed within 90 days of purchase.See page [39] of this Prospectus for more detail. 2 The Management Fee is subject to breakpoints at certain asset levels.See page [28] of this Prospectus for more detail. 3 “Other Expenses” arebased on estimates for the current fiscal year.“Other expenses” for the Class I Shares also includes investor and account servicing or “sub-transfer agency” costs to be paid to service agents of the Fund that maintain and administer omnibus accounts with the Fund and that have entered into service agreements with the Fund with respect to Class I Shares.Fees for these services are not expected to exceed [%] of the Fund's average daily net assets attributable to Class I Shares. 4 The Fund's investment adviser, Arden Asset Management LLC, and the Fund have entered into an expense limitation and reimbursement agreement (the “Expense Limitation Agreement”) described in detail on page [28] of this Prospectus. 3 Expense Example.This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your Shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund's operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs at the end of each period would be: 1 Year 3 Years Class I $
